Motion to dismiss appeals from a final judgment and from an interlocutory judgment, renewed on the argument of the appeals. Motion to dismiss appeal from the interlocutory judgment granted, without costs. That judgment has been affirmed by this court on a prior appeal. (279 App. Div. 916.) In view of the decision in Lechner v. Lechner {post, p. 1067), decided herewith, the motion to dismiss the appeal from the final judgment is denied, without costs. Present — Nolan, P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ.